PER CURIAM.
The State of Louisiana, through the Department of Highways, has applied to this Court for remedial writs complaining of a ruling of the district court which denied it a continuance of the above entitled cause, which is fixed for trial on April 19, 1960.
Applicant alleges, among other things, that it is entitled to a continuance of the case, as a matter of right, because it is fixed for trial on General Election Day, which is a legal holiday in Louisiana and was proclaimed as such by the Governor on March 15, 1960.
Defendant company successfully opposed relator’s motion for a continuance in the lower court and contends in its opposition filed in this Court that the Governor is without authority to designate April 19, 1960, a legal holiday as the right to declare legal holidays is vested exclusively in the Legislature under Article 19, Section 22, of the Constitution.
We think the judge erred in denying applicant’s motion for a continuance for the reason that days upon which general elections are held have been designated legal holidays by the Legislature. R.S. 18:552' declares:
“Days upon which a 'general or local election is held under this Part are, for all purposes whatever, legal holi*446days in the localities where the elections are held.”
In view of the fact that the case is fixed for trial on tomorrow, April 19, 1960, the granting of a rule to show cause with a stay order would render the issue herein moot at the time the writs were made returnable to this Court. In these circumstances and because we are of the opinion that relator is entitled in law to a continuance of the case, we find it necessary, in the exercise of our supervisory jurisdiction, to order that the ruling of the respondent judge of April 8, 1960, denying the motion for a continuance be annulled .and set aside and said judge is forthwith ordered to refix said case for trial on such other date as, in his discretion, he may deem best.
FOURNET, C. J., absent.